Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 1 of 14




                    In the United States District Court
                    for the Southern District of Texas,
                             Houston Division

Mark Flora,

       Plaintiff,

v.                                       Civil Action No:
                                         4:19-cv-02328
Transocean Drilling (USA),               Jury Requested
Inc., et al,

       Defendants.

              Defendant Grand Isle Shipyard, LLC’s
                   Amended Original Answer

To the Honorable Judge David Hittner:
      Defendant Grand Isle Shipyard, LLC (“GIS”) files its Amended

Original Answer. In support of same, GIS would show unto the Hon-

orable Court as follows:

       I. Admissions & Denials – Jurisdiction & Venue

      1.1.   GIS admits that this Court has jurisdiction over this matter

pursuant to Outer Continental Shelf Lands Act (OCSLA) 43 U.S.C. §

1331 et seq., as alleged in Section I, Paragraph 1. To the extent that

other information requires admissions or denials, GIS denies.

      1.2.   GIS admits that venue in this district and division is appro-

priate, as alleged in Section I, Paragraph 2.
                                                            EXHIBIT
                                                                       exhibitsticker.com




                                                               1
Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 2 of 14




         II. Admissions & Denials – Parties and Facts

      2.1.    GIS is without enough information to admit or deny that

Plaintiff is an American seaman, as alleged in Paragraph 1. Upon in-

formation and belief, GIS admits that Plaintiff is a resident of Texas.

      2.2. GIS is without enough information to admit or deny the in-

formation regarding Transocean Drilling (USA), Inc., as alleged in Par-

agraph 2. To the extent that the statements require admissions or de-

nials, GIS denies.

      2.3. GIS is without enough information to admit or deny the in-

formation regarding Gulf Logistics, LLC, as alleged in Paragraph 3. To

the extent that the statements require requires admissions or denials,

GIS denies.

      2.4. GIS is without enough information to admit or deny the in-

formation regarding Gulf Logistics Operating, Inc., as alleged in Para-

graph 4. To the extent that the statements require admissions or deni-

als, GIS denies.

      2.5. GIS is without enough information to admit or deny the in-

formation regarding Gulf Logistics Services, LLC, as alleged in Para-




                              Page 2 of 14
Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 3 of 14




graph 5. To the extent that the statements require admissions or deni-

als, GIS denies.

      2.6. GIS admits that it is a company doing business in Harris

County, Texas, and its registered agent is CT Corporation, as alleged in

Paragraph 6.

      2.7. GIS is without enough information to admit or deny the in-

formation regarding LLOG Holdings, LLC, as alleged in Paragraph 7.

To the extent that the statements require requires admissions or deni-

als, GIS denies.

      2.8. GIS admits that Plaintiff alleges his claims were brought

under the Jones Act, as well as pursuant to general maritime law and

the common law, as alleged in Paragraph 8. GIS denies that Plaintiff is

entitled to seek relief under those statutes.

      2.9. GIS denies that Plaintiff suffered serious and permanent

injuries on or about May 24, 2017, as alleged in Paragraph 9. GIS is

without enough information to admit or deny whether he was working

as a seaman for any of the entities or aboard the vessel Maggie A. To

the extent that any other statements require admissions or denials, GIS

denies.




                              Page 3 of 14
Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 4 of 14




      2.10. GIS is without enough information to admit or deny

whether LLOG “provided personnel and services at the West Neptune,

and had responsibility for operations and safety at the West Neptune

and responsibility for activities involving the West Neptune,” as alleged

in Paragraph 10. GIS is without enough information to admit or deny

whether the West Neptune was in the process of loading/unloading the

Maggie A’s cargo onto the West Neptune via crane and associated

equipment. To the extent that such statements require admissions or

denials, GIS denies.

      2.11. GIS denies that it was the operator and/or involved in the

loading of the vessels at the “dock,” including the Maggie A, as alleged

in Paragraph 11. GIS further denies that the cargo was improperly

loaded onto the Maggie A, and that such loading affected unloading

operations. GIS denies that improperly loaded the vessel Maggie A,

that Plaintiff was seriously injured, and that the “improper loading”

caused Plaintiff’s alleged injuries.

      2.12. GIS denies that Plaintiff suffered serious and debilitating

injuries when he was struck by a heavy “headache” ball or similar




                               Page 4 of 14
Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 5 of 14




equipment, as alleged in Paragraph 11. GIS further denies that equip-

ment was inadequately sized, improperly operated, and attached to an

improperly operated crane. GIS denies that the vessels were “improp-

erly operated, supervised, and staffed for the work being performed

and the conditions present,” as alleged in Paragraph 12.

     2.13. GIS denies that it was negligent, negligent per se, grossly

negligent, and violated the applicable standards of care, as alleged in

Paragraph 13. Furthermore:

  a. GIS denies that it failed to properly load the vessel;

  b. GIS denies that it failed to properly maintain the vessels, or had

     any duty to do so;

  c. GIS denies that it operated the vessels;

  d. GIS denies that it was responsible for maintaining, inspecting

     and/or repairing the vessels’ equipment;

  e. GIS denies that it utilized improper tools and equipment;

  f. GIS again denies that it operated the vessels, including that it op-

     erated the vessels in an improper and unsafe manner;

  g. GIS denies that it had a responsibility to provide adequate med-

     ical treatment and maintenance and cure;




                             Page 5 of 14
Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 6 of 14




   h. GIS denies that it failed to provide adequate safety equipment;

   i. GIS denies that it failed to properly train employees;

   j. GIS denies that it failed to properly supervise crew;

   k. GIS denies that it failed to provide an adequate crew;

   l. GIS denies that it failed to properly supervise the job;

   m. GIS denies that it failed to properly perform the job; and

   n. GIS denies that it is vicariously liable for its employees’ negli-

      gence and gross negligence. GIS denies that it has committed

      “other acts” deemed negligent and grossly negligent.

      2.14. GIS denies that the vessels were unseaworthy, or that it had

any duty to insure the vessels’ seaworthiness, as alleged in Para-

graph 14.

      2.15. GIS denies that it committed any improper acts or omis-

sions; that Plaintiff suffered severe injuries, and that those injuries re-

sulted in physical disfigurement, mental anguish, physical impair-

ment, discomfort, and illness, as alleged in Paragraph 15. Additionally,

GIS denies that Plaintiffs physical pain, physical impairment, physical

disfigurement and mental anguish, and distress will continue indefi-

nitely. GIS also denies that Plaintiff has also suffered a loss of earnings




                               Page 6 of 14
Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 7 of 14




and loss of earning capacity in the past, as well as a loss of future earn-

ing capacity. GIS further denies that Plaintiff has incurred and will

continue to incur pharmaceutical and medical expenses in connection

with his injuries. GIS denies that Plaintiff has been damaged in any

way.

       2.16. GIS denies that Plaintiff is entitled to punitive damages un-

der the general maritime law, and that GIS was grossly negligent, as

alleged in Paragraph 16. GIS denies that it acted with “flagrant and

malicious disregard of Plaintiff’s safety and health,” as alleged in Para-

graph 16. GIS further denies that it was “subjectively aware of the ex-

treme risk posed by the conditions which caused Plaintiffs injuries but

did nothing to rectify them.” GIS denies that its acts or omissions “in-

volved an extreme degree of risk considering the probability and mag-

nitude of potential harm to Plaintiff and others.” GIS denies that it had

“actual, subjective awareness of the risk, and consciously disregarded

the risk.”

       2.17. GIS denies that all conditions precedent have been per-

formed or have occurred, as alleged in Paragraph 17.

       2.18. GIS denies that Plaintiff is entitled to pre-judgment and




                               Page 7 of 14
Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 8 of 14




post-judgment interest, as alleged in Paragraph 18.

      2.19. The statements in Paragraph 19 regarding a jury trial do

not require an admission or a denial.

      2.20. The unnumbered paragraph in section VI of Plaintiff’s

Complaint constitutes a prayer for relief and requires no response on

behalf of GIS; however, to the extent the Court requires a response,

said allegations are denied. GIS denies it is liable to Plaintiff under any

legal theory and deny that Plaintiff is entitled to the requested relief.

                      III. Affirmative Defenses

      3.1.   GIS pleads, that, if it be found that Plaintiff sustained inju-

ries or damages as alleged, which is expressly denied, then said injuries

or damages resulted from the negligence or fault of others.

      3.2. GIS pleads the applicability of Louisiana Civil Code articles

2323 and 2324 and all rights, privileges, and remedies afforded or

available to it pursuant to same as an affirmative defense to the extent

that the damages claimed by Plaintiff are attributable to negligence or

fault of others for whose actions GIS is not liable.

      3.3. GIS asserts the limitation on the recovery of medical and

health care expenses set forth in Louisiana Civil Code article 2315 and




                               Page 8 of 14
Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 9 of 14




Hoffman v. 21st Century North American Ins. Co., 14-2279 (La.

10/2/15), 209 So.3d 702, and its progeny. Plaintiff’s recovery is limited

to those expenses actually paid or incurred.

      3.4. Pleading further and without waiving the foregoing, that, if

it be found that Plaintiff, was injured, which is expressly denied, then

said accident and injuries were caused and/or contributed to by the

separate and individual fault and/or comparative negligence of Plain-

tiff. GIS would show that on the occasion in question, plaintiff failed

to exercise that degree of care which a reasonable and prudent person

would have exercised under the same or similar circumstances

      3.5. GIS asserts the limitations on the recovery of damages for

loss of earnings set forth under Louisiana law.

      3.6. Pleading further and without waiving the foregoing, GIS

invokes its legal right to a reduction of any monetary verdict which may

be rendered in this case by credit for payments made to Plaintiff by

other persons and/or entities, or by the percentage reductions to which

GIS would be entitled as a result of the jury findings against Plaintiff,

co-defendants, responsible third parties, or any other persons or enti-

ties. GIS further reserves the right to submit issues against parties who




                              Page 9 of 14
Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 10 of 14




may be present or absent from this case at the time the matter is sub-

mitted to the jury for fact determinations.

        3.7. As a further defense, if such should be necessary, GIS as-

serts that if Plaintiff has suffered any damages, which GIS denies,

Plaintiff has failed to mitigate such damages.

        3.8. GIS would further show that any causal connection be-

tween defendant’s alleged acts or omissions and the occurrence made

the basis of this lawsuit is broken by a separate and independent

agency, not reasonably foreseeable, which constitutes the immediate

cause of the occurrence made the basis of this lawsuit.

        3.9. GIS would further show that the acts or omissions of a per-

son or entity not a party to this lawsuit was the sole proximate cause of

the occurrence made the basis of this lawsuit.

        3.10. GIS would further show that plaintiff had previous injuries,

exposures, or conditions which caused any damages sought in this law-

suit.

        3.11. Without waiving the foregoing, GIS pleads that punitive

damages are not allowed by law in this personal injury matter, as they

are not expressly allowed under any Louisiana civil statute.




                               Page 10 of 14
Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 11 of 14




        3.12. For further answer and/or in the alternative, without waiv-

ing the foregoing, GIS specifically denies Plaintiff’s allegations of gross

negligence and will demand strict proof thereof at the time of trial.

        3.13. GIS invokes the protections of the Fifth, Eighth, and Four-

teenth Amendments to the United States Constitution and its Louisi-

ana counterparts with respect to Plaintiff’s claims for exemplary dam-

ages.

        3.14. GIS pleads the affirmative defense of statute of limitations,

and asserts that Plaintiff’s claims are barred by the applicable statutes

of limitation under Louisiana law.

        3.15. GIS would show that Plaintiff failed to state a cause of ac-

tion upon which relief may be granted, and this lawsuit should there-

fore be dismissed with prejudice.

        3.16. As a further defense, if such should be necessary, GIS as-

serts that if Plaintiff has suffered any damages, Plaintiff has failed to

mitigate such damages.

        3.17. As a further defense, if such should be necessary, GIS

would further show that any causal connection between GIS’s alleged

acts or omissions and the occurrence made the basis of this law-suit is




                               Page 11 of 14
Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 12 of 14




broken by a separate and independent agency, not reasonably foresee-

able, which constitutes the immediate cause of the occurrence made

the basis of this lawsuit.

      3.18. As a further defense, if such should be necessary, GIS

would further show that the acts or omissions of a person or entity not

a party to this lawsuit was the sole proximate cause of the occurrence

made the basis of this lawsuit.

      3.19. GIS would further show that plaintiff was not a seaman and

that he is not entitled to any remedy under the Jones Act, the doctrine

of unseaworthiness, or the doctrine of maintenance and cure.

      3.20. Pleading further and in the alternative, GIS alleges and

contends Plaintiff was required to work and supervise work in a safe

manner, which plaintiff failed to do, causing the incident made the ba-

sis of this litigation. Accordingly, under the General Maritime Law,

Plaintiff is the sole proximate cause of the incident, and GIS invokes

the Primary Duty Doctrine to that effect.

     IV. Federal Rule of Civil Procedure 38 Jury Demand

      4.1.   A jury trial is demanded on all issues presented in this case.




                              Page 12 of 14
Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 13 of 14




                              V. Prayer

      GIS asks the Honorable Court to enter judgment that Plaintiff

takes nothing, dismiss Plaintiff’s suit with prejudice, assess costs

against Plaintiff, and award Defendant all other relief the Court deems

appropriate.

                                    Respectfully submitted,

                                    Brown Sims,

                                    /s/Michael D. Williams
                                    Michael D. Williams
                                    Texas Bar No. 21564330
                                    Federal ID No. 6982
                                    mwilliams@brownsims.com
                                    1177 West Loop South, 10th Floor
                                    Houston, Texas 77027
                                    Tel. 713.629.1580
                                    Fax 713.629.5027

                                    Attorney in Charge for Defendant,
                                    Grand Isle Shipyard, LLC

                                    Of Counsel:

                                    John G. H. Davis
                                    Texas Bar No. 24012507
                                    Federal ID No. 24428
                                    jdavis@brownsims.com

                                    Melanie G. Fordyce
                                    Texas Bar No. 24067602
                                    Federal I.D. No. 1179595
                                    mfordyce@brownsims.com




                             Page 13 of 14
Case 4:19-cv-02328 Document 41-1 Filed on 10/30/20 in TXSD Page 14 of 14




                                    Brown Sims
                                    1177 West Loop South, 10th Floor
                                    Houston, Texas 77027
                                    Tel. 713.629.1580
                                    Fax 713.629.5027




                       Certificate of Service

I hereby certify that on October 30, 2020, I electronically served the
foregoing with all parties of record pursuant to the Federal Rules of
Civil Procedure.

                                   /s/Michael D. Williams
                                   Michael D. Williams




                             Page 14 of 14
